RESOLUCIÓN
Después de diecinueve años de servicio continuo a la Judicatura de Puerto Rico, la Hon. Miriam Naveira Merly se retira de su cargo. Con tal motivo, y por acuerdo de los Señores Jueces Asociados y la Señora Jueza Asociada, se hace constar el significado de este momento.
La Jueza Naveira Merly fue la primera Jueza Asociada en la historia de este Tribunal. Su nombramiento en 1985 fue la culminación de una trayectoria profesional muy des-tacada y fructífera que comenzó con un grado de juris doctor de la Escuela de Derecho de la Universidad de Puerto Rico. Obtuvo una Maestría en Derecho de la Universidad de Columbia en Nueva York y en 1972 cursó estudios post-graduados en la Universidad de Leiden, en Holanda.
Recién graduada de la Facultad de Derecho, comenzó su carrera profesional como oficial jurídico en el Tribunal Supremo de Puerto Rico. También laboró en el Departamento de Justicia en varias posiciones: abogada de la División de Asuntos Antimonopolísticos y, posteriormente, Procura-*599dora General Auxiliar a Cargo de dicha División, y Direc-tora de la División de Opiniones del Secretario de Justicia.
En 1973 fue nombrada Procuradora General de Puerto Rico, convirtiéndose en la primera mujer en ocupar dicha posición, cargo que ocupó hasta 1976, año en el que tam-bién dictó cátedra en la Facultad de Derecho de la Univer-sidad Interamericana, además de ejercer la práctica pri-vada de la abogacía.
Para la mujer puertorriqueña, la presencia de la Jueza Naveira Merly en este Tribunal ha significado de manera muy palpable la presencia de una voz con una perspectiva diferente, caracterizada por su rol educativo acerca de las diferencias y similitudes entre los seres humanos, con una visión de equidad sin distinción de género. Siempre denotó entre sus pares un marcado estilo distintivo, con tacto y suavidad, pero con una firmeza indoblegable ante posturas que entendía eran justas.
Defensora de los derechos humanos, del derecho a la intimidad, del debido proceso de ley y del derecho de la mujer al trato equitativo y a no ser discriminada por razón de su género. No tuvo reparos en explicar, en innumerables ocasiones, la importancia del trato justo y equitativo, por parte de los llamados a impartir justicia, hacia las perso-nas que acuden en busca de justicia o de la solución a sus problemas.
Además de su obra jurídica que deja como legado a fu-turas generaciones y la que todos conocen, la Jueza Na-veira Merly presidió de forma ex officio, junto al entonces Juez Presidente, Hon. José A. Andréu García, la Comisión para el Estudio del Discrimen por Razón de Género en los Tribunales. El informe presentado por esta Comisión en 1995 se convirtió en la piedra angular de los proyectos de casi todos los países de la América Latina y Centroamérica que apenas han comenzado a estudiar las instancias de discrimen en sus sistemas judiciales. La Jueza Naveira fungió también como presidenta ex officio del Comité de *600Igualdad y Género, que formuló las recomendaciones y los planes necesarios para implantar las recomendaciones del estudio del discrimen por razón de género.
Sus ejecutorias como jurista y la importancia de su po-sición como la primera mujer Jueza Asociada de nuestro Tribunal, ofrecieron a la Jueza Naveira Merly un sinnú-mero de oportunidades para representarnos en múltiples foros jurídicos tanto nacionales como internacionales.
La Jueza Naveira Merly ha sido una digna represen-tante de la Rama Judicial Puertorriqueña en innumera-bles Congresos y Foros en Estados Unidos de Norteamé-rica, en diversos países de la América Latina y Centroamérica, y en el ámbito internacional. Todavía re-cordamos sus esfuerzos exitosos durante la organización y celebración en Puerto Rico, en 2002, del Tercer Encuentro de Juezas Presidentas y Magistradas de las Cortes de Jus-ticia y los Tribunales Constitucionales de la América Latina y el Caribe. Éste se llevó a cabo concurrentemente con la Primera Conferencia Regional de la Asociación Interna-cional de Juezas, actividades ambas de alto relieve para la comunidad jurídica internacional. La Jueza Naveira Merly también es presidenta de la Asociación Internacional de Juezas.
Su incumbencia como Jueza Presidenta de este Tribunal al final de su carrera judicial le representó uno de sus mayores retos. Ha sido una defensora de la independencia judicial, en momentos en los que sus esfuerzos para la im-plantación de la nueva Ley de la Judicatura fueron desvia-dos para atender asuntos de envergadura y de urgencia. Sin embargo, no desistió en su empeño de sentar la base para la implantación de la nueva Ley de la Judicatura. Durante su presidencia el Tribunal Supremo inauguró el Centro Judicial de Río Grande, la Academia Judicial Puer-torriqueña y el Negociado de Servicios al Jurado. Además, el Tribunal aprobó un Reglamento para la Oficina del Ser-vicio de Jurado y un Reglamento del Tribunal de *601Apelaciones. Finalmente promovió la creación de la Comi-sión Especial para el Estudio y Evaluación de la Función Notarial.
Es evidente que los logros de la Jueza Naveira Merly, como Jueza Presidenta de este Tribunal, constituyen los cimientos sobre los cuales se construirán las reformas pre-vistas por la Ley de la Judicatura de Puerto Rico de 2003, fundamentadas en un sistema de justicia más accesible a toda la ciudadanía y en una estructura de los tribunales que marca el camino del futuro de la Rama Judicial.
Su retiro, por imperativos constitucionales, nos priva del beneficio de su experiencia y de su sensibilidad, y de su eficaz colaboración en nuestra misión de impartir justicia a todas las personas, culminada así una etapa histórica en la vida institucional de esta Curia y de nuestra Rama Judicial. Además, nos priva de la compañera que se ha ganado el afecto de los miembros de esta institución.
En nombre de la Rama Judicial y del Pueblo de Puerto Rico, de los Jueces Asociados y la Jueza Asociada de este Tribunal, le expresamos a la Hon. Miriam Naveira Merly, nuestra más profunda gratitud por sus ejecutorias y servi-cios a nuestro país, nuestra admiración y nuestra sincera expresión de aprecio y afecto personal. Le deseamos el mayor de los éxitos en todos los proyectos futuros que estamos seguros habrá de emprender. Reciban igual testimonio de nuestro afecto y aprecio personal, sus hijos Miriam Matilde y Víctor Arturo Rodón Naveira, y sus nietos, Verónica del Mar Rodón Espinosa, Sarah Matilde y Thomas Arturo Mace Rodón.
Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Jueza Presidenta Señora Naveira Merly y el Juez Asociado Señor Rebollo López no intervinieron.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo